Case 0:19-cv-61289-RKA Document 28 Entered on FLSD Docket 06/20/2019 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-61289-CIV-ALTMAN/Hunt


  YESICA PERAZA,

          Plaintiff,

  v.

  SECOND ROUND SUB, LLC, et al.,

        Defendants.
  _________________________________________/

                        ORDER REQUIRING SCHEDULING REPORT
                       AND CERTIFICATES OF INTERESTED PARTIES

          The Court directs the parties to prepare and file a joint scheduling report, as required by

  Local Rule 16.1, by July 3, 2019. In addition, by July 3, 2019, the parties, including governmental

  parties, must file certificates of interested parties and corporate disclosure statements that contain a

  complete list of persons, associated persons, firms, partnerships, or corporations that have a

  financial interest in the outcome of this case, including subsidiaries, conglomerates, affiliates,

  parent corporations, and other identifiable legal entities related to a party. Throughout the

  pendency of the action, the parties are under a continuing obligation to amend, correct, and update

  the certificates.

          DONE AND ORDERED in Fort Lauderdale, Florida this 19th day of June 2019.



                                                          _________________________________
                                                          ROY K. ALTMAN
                                                          UNITED STATES DISTRICT JUDGE

  cc:     counsel of record
